PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/293,706
Filing Date: 6 Mar 2019
Appellant(s): Malone et al.



__________________
Mr. Erik R. Swanson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 February 2021, taking Appeal from Final Rejection dated 18 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
The 35 U.S.C. 112(a) rejections of Claims 1-15
The 35 U.S.C. 112(b) rejections of Claims 1-15
The 35 U.S.C. 103 rejections of Claims 1-15

(2) Response to Argument
The Response to Arguments will follow the format of arguments presented by the
Appellant. The Examiner has provided page citations in an effort to clearly indicate where the particular arguments are presented; please note that all page numbers refer to pages of Appeal
Brief as printed. In the Appeal Brief dated 08 February 2020, Appellant makes following arguments:

(A1) [Page 12, second paragraph] Accordingly, it is respectfully submitted that the present specification describes how to determine whether episode snapshots extracted from EHR systems are missing data such that an embedding can be generated for the missing data in accordance with embodiments of the present invention.
Regarding (A1), Appellant is substantially repeating the 112(a) arguments filed previously in response dated 11/10/2020 to NFOA, which were addressed in FOA dated 12/18/2020.  The Examiner respectfully submits that the Appellant has not provided written description of how the system determines when episode snapshots are missing, and 
Appellant argues (top of page 11), “it is respectfully submitted that the claims do not require the system to determine that data is missing and that, in any case, the present specification provides detailed support for how to determine if there is missing data.”  Examiner respectfully disagrees with this assertion; as claimed in Claim 1, the instant invention generates “a second embedding for each of the missing data modalities”. In order to generate a second embedding for a missing data modality, the system must have some way of determining that a data modality is indeed missing and requires a second embedding to be generated.  For this concept, the Specification provides no support. 
Regarding the portion of the argument that “the present specification provides detailed support for how to determine if there is missing data”, at top of page 11, the Appellant cites to para. [0037] of original specification and asserts that this paragraph describes “how communication interfaces extract raw data from EHR systems for different patient episode snapshots stored therein.”  However, this citation does not describe how it is determined how the system knows when a data modality is missing.  Appellant then cites [0040] for examples of such extracted information and asserts it “illustrates how there is missing data relative to each other.” Appellant cites SNAPSHOTS 1 and 2 and states, “it can be seen that SNAPSHOT 1 is missing time-series and real-valued measurements, as well as text for a treatment. Likewise, SNAPSHOTS 1 and 2 are missing measurements for arterial oxygen.”  While this can be seen by an individual comparing the SNAPSHOT data manually, the cited portions do not provide disclosure of how the system determines that data is missing. Appellant continues “For example, if there are no text notes at all for an episode snapshot, but there are for other episode snapshots, it is clear that that data modality is completely missing. Missing data could also be determined in a straight-forward manner by recognizing that certain categories of information in an EHR (e.g., a memory location for a measurement or text notes) which are read from the EHR 
Appellant then argues (page 11), “Similarly, databases such as the medical information mart for intensive care III (MIMIC-III) categorizes the data which is available into tables and missing data can thereby be identified by no values or text being located in the respective fields of the tables” and cites to [0070]-[0075] of original specification. The cited portions of specification do not provide support for Appellant’s argument that MIMIC-III can be used to identify missing data.  Appellant next points to Figs. 2 and 3 which illustrate episode snapshots and how some have missing or incomplete data modalities. While these illustrations may show episode snapshots that have missing data modalities, these figures do not explain how it is determined when/which data modalities are missing.  As Appellant points out, [0037] of specification does include examples of typical patient episodes (“The communication interfaces 12a, 12b extract many modalities of input data which are available in the secure databases of the EHR systems 21a, 21b for each episode, including, e.g., patient demographics, text notes (e.g., like those often made after radiology screenings), administered laboratory tests and their results, time series measurements from sensors (e.g., blood oxygen saturation monitors), prescribed medications, and applied treatments (e.g., physical therapy)”); however, the above citations in combinations with Figs 2-3 still does not explain how the system determines when a data modality is missing.  
At bottom of page 11, Appellant argues that the responses to arguments on pages 22-23 of December 18, 2020 Final Office Action are conclusory and not understood.  Specifically, Appellant argues, “In particular, it is acknowledged that a simple comparison of data from the EHR can determine that there is missing data, but at the same time asserts, without reasoning, that this is not a disclosure of how a system can determine if there is data missing. Even though the claims do not require a system to determine if data is missing, certainly a general purpose computer can read and compare data to determine if data is missing. It is further not understood  database being empty is not a disclosure of how missing data can be determined.”
In response, Examiner respectfully submits that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination of missing data modalities (i.e., an enablement rejection), but rather is directed to Appellant’s lack of specificity as to how the analysis/determination of missing data modalities is specifically performed with respect to the claimed invention.  The Appellant has not disclosed specifically how the claimed system determines that a data modality is missing such that a second embedding may be generated for it.  In this case, the Appellant’s description claims any and all types of determination of missing data modalities, evidencing that the Appellant did not have possession of their invention at the time of filing.  

(A2) [Page 13, second paragraph] Accordingly, it is respectfully submitted that the present specification describes how a similarity measure can be used to connect a current episode snapshot with other historical episode snapshots in an episode snapshot graph
Regarding (A2), Appellant is substantially repeating the 112(a) arguments filed previously in response dated 11/10/2020 to NFOA, which were addressed in FOA dated 12/18/2020.  The Examiner respectfully submits that the Appellant has not provided written description of how the system determines when episode snapshots are missing, and subsequently, how the system determines that a second embedding needs to be generated for missing data. 
Appellant cites to [0090]-[0091] of instant specification and Equation 6 and asserts that these describe a particular embodiment of how the similarity is determined. Examiner respectfully disagrees; [0090] does not discuss how similarity measure is used to connect the current episode to historical episode snapshots.  [0091] and Equation 6 describe how a similarity measure is calculated, but it has not been shown how these are used to connect the 
In last paragraph on page 12, Appellant argues “In particular, it is asserted that it is not shown how Equation 6 is "used to connect the episodes in the process of generating a second embedding." Contrary to this assertion, paragraph [0091] and Equation 6 of the present application describe an embodiment in which two episode snapshots i, j will be connected if the similarity measure Si,j calculated for them according to Equation 6 is >0.9.” However, this citation and equation merely demonstrate formula used to calculate a similarity measure and states the episodes will be connected if Si,j is >0.9.  It does not describe how episodes are actually connected once similarity is determined. 

(B1) [Bottom of pg. 13-top of page 14] Accordingly, it is respectfully submitted that "missing data modalities" refer to modes of data such as patient demographics, text notes, values from test results, time-series measurements, prescribed medications and applied treatments as data modalities, which are fully available in some episode snapshots, but not others, for which the present invention generates embeddings from neighboring nodes in an episode snapshot graph.
		Regarding (B1), Appellant is substantially repeating the 112(b) arguments filed previously in response dated 11/10/2020 to NFOA, which were addressed in FOA dated 12/18/2020.  Appellant provides examples of EHR records for patient episodes (“EHR records for patient episodes typically include patient demographics, text notes, values from test results, time-series measurements, prescribed medications and applied treatments as data modalities”), and asserts, “Thus, if an episode snapshot does not include text notes, it would be missing a 

(C1) [Bottom of pg. 14] Oren, Brunner and Monier, alone or in combination with each other, do not disclose or suggest to generate embeddings for missing data modalities, as required by claims 1, 10 and 15, much less to do so using corresponding embeddings of neighbors in an episode snapshot graph… Brunner merely describes to impute additional data points in a data set.  
Regarding (C1), Appellant is substantially repeating the 103 arguments filed previously in response dated 11/10/2020 to NFOA, which were addressed in FOA dated 12/18/2020.  Appellant asserts that in contrast to Brunner, Claims 1, 10 and 15 “require to generate embeddings for missing data modalities”, and asserts “it is well-understood that an embedding 
	(C2) [Bottom of page 15] Oren, Brunner and Monier, alone or in combination with each other, do not disclose or suggest to combine embeddings for a current episode snapshot, as required by claims 1, 10 and 15, much less embeddings for both available and missing data modalities, as further required by claims 1, 10 and 15.
	Regarding (C2), Appellant is substantially repeating the 103 arguments filed previously in response dated 11/10/2020 to NFOA, which were addressed in FOA dated 12/18/2020. Appellant argues the art used does not disclose or suggest to combine embeddings for a current episode snapshot, specifically embeddings for both available and missing data modalities as required by Claims 1, 10 and 15.  Specifically, Appellant argues that the Monier reference teaches to combine scores of a group of patient episodes at a node and that in contrast, Claims 1, 10 and 15 “require to combine a node to obtain a complete embedding for the same current episode snapshot”. On page 16, Appellant argues that the instant claims, the embeddings which are combined are each for a same current episode snapshot of a patient, and in contrast to Monier, not for different episodes and different patients.  Examiner respectfully disagrees, as Appellant appears to be arguing a more particular interpretation of the claims.  The Monier citation addresses the broadest reasonable interpretation of the claim language as currently drafted, of combining values to create a single representative value. 
	 
(D, E, F, G, I, J, K) [Pages 16-22], Appellant argues that Dependent Claims are allowable due to their dependency on Independent Claim 1.   
	Regarding (D, E, F, G, I, J, K), Appellant has not offered any specific arguments pertaining to individual claim language and arguments are therefore unpersuasive.  

	(H) [page 20] Because Oren, Brunner, Monier, Wikipedia Deep Learning and Min, alone or in combination (to the extent proper), fail to disclose or suggest at least the above-recited features of independent claim 1, from which claim 7 depends, and also fail to disclose or suggest the above-recited features of claim 7, these references cannot render claim 7 obvious.
	Regarding (H), Appellant is substantially repeating the 103 arguments filed previously in response dated 11/10/2020 to NFOA, which were addressed in FOA dated 12/18/2020.  As presented in FOA, the Min citations address the broadest reasonable interpretation of “accounting for observed and missing values”.  Appellant further argues that Min is silent to using a contrastive loss function or comparing to an aggregated embedding of embeddings of neighbors in an episode snapshot graph.  As Claim 1 has been rejected on the basis of 112(b) for indefinite language regarding what it may mean to generate an embedding with missing data modalities, Claim 7 has inherited this deficiency and is also rejected for the same reasons.  It is not understood what is actually being claimed in Claim 7 and the art applied in FOA meets the broadest reasonable interpretation of the claim language. 
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ANNE-MARIE K ALDERSON/Examiner, Art Unit 3626                                                                                                                                                                   
Conferees:
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.